Citation Nr: 0329035	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date, prior to August 24, 
1998, for assignment of a 30 percent rating for hypertensive 
heart disease, previously rated as essential hypertension.  

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease.

(The issue of entitlement to a compensable rating for 
tonsillitis, status post tonsillectomy and adenoidectomy, is 
part of a separate appeal and is addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from November 1972 to July 
1973.  

These issues are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

The veteran testified at a videoconference hearing before one 
of the undersigned Veterans Law Judges in October 2001.

The veteran testified at a videoconference hearing before one 
of the other undersigned Veterans Law Judges in April 2003.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the issues has been completed.  

2.  In July 2002 the RO awarded a 30 percent rating for 
hypertensive heart disease, effective August 24, 1998.  

3.  The veteran filed his claim for an increased rating in 
January 2000, and the evidence of record demonstrates that an 
increase in disability was not factually ascertainable prior 
to August 24, 1998.  

4.  Hypertensive heart disease is currently manifested by no 
more than a workload of greater than 5 METs but not greater 
than 7 METs that results in dyspnea and fatigue, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to August 24, 
1998, for assignment of a 30 percent rating for hypertensive 
heart disease, have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).  

2.  The criteria for a rating in excess of 30 percent for 
hypertensive heart disease,  are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7007, 7101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1984 the RO denied service connection for 
hypertension.  The RO determined that the service medical 
records did not show treatment for hypertension during active 
service or during the July 1973 separation medical 
examination.  

In May 1985 the RO granted service connection for essential 
hypertension on the basis of clear and unmistakable error in 
the May 1984 rating decision.  The RO noted that the 
separation medical examination did reveal an elevated blood 
pressure reading and subsequent testing revealed additional 
elevated readings.  

The RO also determined that elevated blood pressure readings 
were reported during the October 1973 VA examination and the 
post-service medical records showed continuous treatment for 
hypertension subsequent to military discharge.  The RO 
assigned a 10 percent rating for hypertension, effective 
April 24, 1984.  The RO notified the veteran of that rating 
decision by letter dated June 10, 1985; he did not appeal.  

The veteran underwent a VA compensation examination for 
hypertension in June 1986.  Based on the medical findings, 
the RO confirmed and continued the 10 percent disability 
rating later that month.  The RO notified the veteran of that 
rating decision by letter dated July 8, 1986; he did not 
appeal.  

The veteran underwent a VA compensation examination for 
hypertension in September 1987.  Based on the medical 
findings the RO confirmed and continued the 10 percent 
disability rating later that month.  The RO notified the 
veteran of that rating decision by letter dated October 2, 
1987; he did not appeal.  

In January 1998 the veteran filed a claim for an increased 
rating for hypertension.  The RO obtained his VA outpatient 
treatment records dated in 1997 and 1998.  This included 
medical examination and evaluation of his hypertension.  
Based on the medical findings the RO confirmed and continued 
the 10 percent disability rating in a March 1998 rating 
decision.  The RO notified the veteran of that rating 
decision by letter dated March 6, 1998; he did not appeal.  

Instead, the veteran's representative submitted a statement 
in May 1998, in which he contended that the VA outpatient 
treatment records were inadequate for rating purposes.  He 
requested the RO provide him a VA compensation examination of 
the service-connected hypertension.  

The veteran underwent a VA compensation examination for 
hypertension on August 24, 1998.  The examiner reported the 
veteran's history.  On physical examination blood pressure 
was 142/90 in the sitting position, 136/96 in the standing 
position and 145/96 in the supine position.  

The examiner noted that a chest x-ray examination performed 
in July 1997 revealed that the left ventricle appeared 
preponderant but there was no active pulmonary disease.  The 
examiner ordered a chest x-ray and an electrocardiogram 
(ECG).  The chest x-ray report states that the cardiac shadow 
was slightly more prominent than on the last study of July 
24, 1997, and there was mild cardiomegaly with prominence of 
the left ventricle.  The ECG was abnormal and the report 
states that there were voltage criteria for left ventricular 
hypertrophy.  It also states there was no significant change 
when compared with the ECG of July 24, 1997.  The diagnosis 
was unsatisfactory hypertensive control, mild cardiomegaly 
with prominence of the left ventricle and left ventricular 
preponderance on ECG.  

Based on the medical findings the RO confirmed and continued 
the 10 percent disability rating in a September 1998 rating 
decision.  The RO notified the veteran of that rating 
decision by letter dated September 24, 1998; he did not 
appeal.  

In January 2000 veteran's representative filed a claim for an 
increased rating for hypertension.  The RO obtained his VA 
outpatient treatment records dated in 1999 and 2000.  This 
included medical examination and evaluation of his 
hypertension.  Based on the medical findings the RO confirmed 
and continued the 10 percent disability rating in a March 
2000 rating decision.  The RO notified the veteran of that 
rating decision by letter dated March 7, 2000.  The veteran 
filed a notice of disagreement with that rating decision 
later that month.  

The RO obtained additional and duplicate VA outpatient 
treatment records dated from 1998 to 2000.  The veteran also 
underwent a VA compensation examination for hypertension.  
The report shows the VA physician reviewed the claims folder 
in connection with the examination.  The impression included 
hypertension and hyperlipidemia.  The physician recommended 
additional diagnostic studies.  An ECG at that time was 
normal.  Chest x-ray examination at that time revealed a top 
normal cardiothoracic ratio with a prominent left ventricle.  
There was no congestive heart failure.  Computerized 
tomography (CT) scan of the brain performed in May 2000 to 
rule out a history of a stroke revealed a normal unenhanced 
CT scan of the brain.  

A May 2000 echocardiogram (ECHO) showed a left ventricular 
ejection fraction of 65 percent with left ventricular 
hypertrophy, but without any significant valvular disease.  
Thallium stress testing performed in May 2000 revealed the 
heart was normal in size.  There was a fixed inferior wall 
defect that mostly and completely disappeared with 
attenuation correction and was most likely normal.  The wall 
motion was normal and the estimated ejection fraction was 63 
percent.  

During follow-up cardiology examination by that VA physician 
in August 2000 the assessment was known history of 
hypertension on medication with the need for better blood 
pressure control, hypertensive heart disease per the ECG and 
chest x-ray without any evidence for cardiac failure at that 
time.  

In November 2000 the RO obtained additional and duplicate VA 
medical treatment records, which are dated from 1997 to 2000.  
They include the July 24, 1997 chest x-ray examination 
report.  It states that the heart was top normal in size with 
prominence of the left ventricle.  

In January 2002 the Board remanded the issue of an increased 
rating for  hypertension to the RO for further development.  

The veteran underwent a VA hypertension examination in July 
2002.  The VA physician certified review of the claims folder 
prior to the examination.  The report contains a history of 
the veteran's hypertension.  The physician noted that the 
ECHO done in 2000 showed an ejection fraction of 65 percent 
at that time with a fairly good functioning left ventricle.  
The physician also noted that the ECG performed in 2000 
showed no significant abnormality except for the tendency for 
increase in voltage and it was considered to be within normal 
limits.  The ECG performed during the examination showed a 
slight increase in voltage suggesting left ventricular 
hypertrophy with sinus rhythm.  

The veteran related the physical limitations in his 
activities due to shortness of breath.  The VA physician 
performed a physical examination.  Blood pressure was 155/95 
in the lying position and 155/100 in the standing position.  
Heart sounds were normal.  

The impression was hypertension with hypertensive 
cardiovascular disease.  The physician stated that the 
veteran was diagnosed with hypertension in 1998.  The 
physician stated that the diagnostic studies performed in 
2000 showed normal left ventricular systolic function with 
normal ejection fraction and the only abnormality was an 
increase in cholesterol and triglycerides.  The physician 
stated that, over the last two years, the diagnostic testing 
showed a possibility of a slight deterioration in his 
symptoms of shortness of breath.  The physician stated that 
this was corroborated by the fact that his current ECG was 
slightly changed with increased voltage.  He noted that this 
was consistent with left ventricular hypertrophy and an 
activity level of 5-7 METs at the present time.  The ECG 
report shows that the ejection fraction was 54 percent.  The 
physician recommended continued medication and the addition 
of an ACE inhibitor to better control blood pressure.  

In July 2002 the RO determined that it was more appropriate 
to rate the veteran's service-connected disability under the 
rating code for hypertensive heart disease.  The RO awarded 
an increased rating of 30 percent for the disability, 
effective August 24, 1998.  The RO determined that the VA 
medical treatment records first showed the veteran had 
developed hypertensive heart disease with cardiomegaly during 
the VA chest x-ray examination performed on August 24, 1998.  

In November 2002 the RO obtained additional and duplicate VA 
medical treatment records, which are dated from 2000 to 2002.  
They include the August 2000 ECG report.  It shows that the 
ECG was normal with no significant change from the April 2000 
ECG.  It also shows that the ejection fraction was 60 
percent.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2002).  

The controlling regulation in this case is 38 C.F.R. § 3.400, 
which states that, unless otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  Id.  
However, in cases involving a claim for an increased 
evaluation, the effective date may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 134-
135 (1992).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2002).  Whenever an 
adjudicative agency is of the opinion that a revision or an 
amendment of a previous decision is warranted, a difference 
of opinion being involved rather than a clear and 
unmistakable error, the proposed revision will be recommended 
to Central Office.  38 C.F.R. § 3.105(b) (2002).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  

The Rating Schedule provides a 10 percent disability rating 
for hypertensive heart disease when there is a workload of 
greater than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
A 30 percent rating is warranted when there is a workload of 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted when there is chronic congestive heart failure, 
or; a workload of 3 METs or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.  
The Board notes that the criteria for evaluating hypertensive 
cardiovascular disease under Diagnostic Code 7007, along with 
the criteria for evaluation of all cardiovascular disorders 
under 38 C.F.R. § 4.104, changed on January 12, 1998.  
However, the veteran filed his present claim in January 2000.  
Therefore, the rating criteria in effect prior to January 12, 
1998 are not applicable in this case.  

The Rating Schedule provides a 10 percent disability rating 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  
In April 2001 and April 2002, the RO notified appellant of 
the enactment of the VCAA and of the types of evidence 
required to substantiate his claim.  The RO notified 
appellant that VA would obtain such records if their release 
were authorized.  The RO advised appellant to identify any 
evidence not already of record pertaining to the issue 
currently on appeal.  The RO advised appellant that it would 
obtain such evidence.  

In doing so, VA satisfied the VCAA requirement that VA notify 
appellant as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised him that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify has thus been satisfied, as appellant has 
been provided with notice of what is required to substantiate 
his claim.  In particular, the RO notified him of the 
requirements for an increased rating and an earlier effective 
date in the March 2000 and July 2002 rating decisions, the 
October 2000 and November 2002 Statements of the Case (SOC), 
and the January 2001 and July 2002 Supplemental Statements of 
the Case.  The RO also provided appellant with the reasons 
his claim could not be granted based upon the evidence of 
record.  The Board also notified appellant of the 
requirements for an increased rating in the January 2002 
remand decision.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issues 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  

The RO has essentially obtained all pertinent VA outpatient 
treatment records.  The VA medical records that will be used 
in determining whether the veteran is entitled to an earlier 
effective date have already been obtained.  
Although he testified that he is scheduled for regular 
medication renewals and checkups for his blood pressure every 
three to six months at the VA Medical Center, the veteran has 
not contended that his medical condition has changed.  
Moreover, in response to the April 2002 VCAA notification 
letter, the veteran and his representative stated that they 
had no further evidence to submit in support of the claim for 
an increased rating and they requested that VA adjudicate his 
appeal.  In essence, the veteran has waived any further 
application of the VCAA.  Moreover, there is abundance of 
relevant medical evidence to decide the issues on appeal, 
which has already been obtained.  

The appellant has undergone several VA compensation 
examinations, which included repeated diagnostic testing.  
Specifically, he underwent VA hypertension examinations in 
April 2000 and July 2002.  The two VA physicians who 
performed these examinations certified review of the entire 
claims folder and the appellant's medical treatment records 
in connection with the examinations.  These physicians also 
conducted physical examinations.  These physicians also 
rendered specific medical opinions on the issues being 
decided based on all the evidence.  The Board finds that 
another VA examination is not warranted in this case because 
there is no reasonable possibility that another VA 
examination or further diagnostic studies would substantiate 
the appellant's claim.  The claims folder already contains a 
multitude of competent medical evidence, findings and 
opinions addressing the issues on appeal.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide these issues.  
Therefore, remand or deferral for the scheduling of another 
VA examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issues is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Earlier Effective Date

The veteran seeks an earlier effective date for the award of 
a 30 percent disability rating for hypertensive heart 
disease.  He contends that the proper earlier effective date 
should be February 1, 1985.  He argues that he had the same 
symptoms and took the same medication at the time he was 
awarded the 10 percent disability rating; therefore, he 
should receive an earlier effective date for the 30 percent 
rating.   

The veteran originally filed his claim for service connection 
on April 24, 1984.  In May 1985 the RO granted service 
connection for essential hypertension on the basis of clear 
and unmistakable error in the May 1984 rating decision.  The 
RO assigned a 10 percent rating for the service-connected 
hypertension, effective April 24, 1984.  The RO notified the 
veteran of that rating decision by letter dated June 10, 
1985; he did not appeal.  

In June 1986 the RO confirmed and continued the 10 percent 
disability rating.  The RO notified the veteran of that 
rating decision by letter dated July 8, 1986; he did not 
appeal.  

In September 1987 the RO confirmed and continued the 
10 percent disability rating.  The RO notified the veteran of 
that rating decision by letter dated October 2, 1987; he did 
not appeal.  

In March 1998 the RO again confirmed and continued the 
10 percent disability rating.  The RO notified him of that 
rating decision by letter dated March 6, 1998; he did not 
appeal.  Instead, the veteran's representative submitted a 
statement in May 1998, in which he contended that the VA 
outpatient treatment records were inadequate for rating 
purposes.  He requested the RO provide him a VA compensation 
examination of his hypertension.  

This does not constitute a notice of disagreement with the 
March 1998 rating decision.  After undergoing an additional 
VA compensation examination, the RO again confirmed and 
continued the 10 percent disability rating in a September 
1998 rating decision.  The RO notified him of that rating 
decision by letter dated September 24, 1998; he did not 
appeal.  

In the present case, it is clear from the evidence that the 
veteran did not appeal the prior rating decision of September 
1998.  He did not submit a notice of disagreement on this 
issue within one year of the date of notice of the 
notification letter.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2002). 

Since the veteran did not appeal the September 1998 rating 
decision with respect to the continuance of the 10 percent 
rating for his service-connected disability, that 
determination is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.302(a) (2002).  

In the present case, it is clear from the evidence of record 
that the veteran filed his claim for an increased rating, 
through his representative, on January 20, 2000.  This is the 
date that the RO received the claim.  

The Board also notes that the veteran did not submit or 
identify VA hospitalization or other medical records prior to 
filing his claim for an increase.  The veteran also did not 
submit any communication or action indicating intent to apply 
for increase prior to January 20, 2000.  The Board finds that 
he did not file an informal claim for increase prior to 
January 20, 2000.  38 C.F.R. §§ 3.155, 3.157 (2002).  

The controlling regulation in this case states that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  However, since this case involves 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  


Thus, in this case January 20, 1999 would be the earliest 
allowable effective date for the award of the 30 percent 
rating based on his claim for increase.  

In July 2002 the RO determined that it was more appropriate 
to rate the veteran's disability under the rating code for 
hypertensive heart disease.  The RO awarded an increased 
rating of 30 percent for the disability, effective August 24, 
1998.  The RO determined that the VA medical treatment 
records first showed the veteran had hypertensive heart 
disease with cardiomegaly during the VA chest x-ray 
examination performed on August 24, 1998.  

In this case the veteran's January 2000 claim for increase 
was not received within one year from the date of the August 
24, 1998 VA compensation examination or the VA chest x-ray 
examination report.  

Although the evidence showed that it was factually 
ascertainable that an increase in his service-connected 
disability had occurred prior to August 24, 1998, it was 
incumbent upon the veteran to submit his claim for increase 
within one year of the date that the increase was 
demonstrated.  

The criteria under the regulations in effect at that time 
shows a 30 percent rating was warranted when there was a 
workload of greater than 5 METs but not greater than 7 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7007, effective January 12, 1998.  

The criteria under the regulations in effect prior to January 
12, 1998 shows a 30 percent rating was warranted when there 
was definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more and moderate dyspnea on exertion.  
38 C.F.R. § 4.104, Diagnostic Codes 7007, effective prior to 
January 12, 1998.  

The criteria for rating hypertension under the regulations in 
effect at that time shows a 20 percent rating was warranted 
when diastolic pressure was predominantly 110 or more, or 
systolic pressure was predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101, effective January 12, 1998.  

The criteria for rating hypertension under the regulations in 
effect prior to January 12, 1998 shows a 20 percent rating 
was warranted when diastolic pressure was predominantly 110 
or more with definite symptoms.  38 C.F.R. § 4.104, 
Diagnostic Codes 7101, effective prior to January 12, 1998.  

During the VA compensation examination for hypertension on 
August 24, 1998, the examiner noted that a chest x-ray 
examination performed in July 1997 revealed that the left 
ventricle appeared preponderant.  The examiner ordered a 
chest x-ray and an electrocardiogram (ECG).  The chest x-ray 
report stated that the cardiac shadow was slightly more 
prominent than on the last study of July 24, 1997, and there 
was mild cardiomegaly with prominence of the left ventricle.  
The examiner also stated that there was no significant change 
when compared with the ECG of July 24, 1997.  The diagnosis 
was unsatisfactory hypertensive control, mild cardiomegaly 
with prominence of the left ventricle and left ventricular 
preponderance on ECG.  The actual chest x-ray examination 
report stated that, although the heart top was normal in 
size, there was prominence of the left ventricle.  

This would have met the criteria for a 30 percent rating 
under the regulations that became effective on January 12, 
1998 because there was evidence of cardiac hypertrophy on x-
ray examination.  38 C.F.R. § 4.104, Diagnostic Codes 7007, 
effective January 12, 1998.  

It would not have established entitlement to a 30 percent 
rating prior to that time because the CAVC has held that the 
effective date of a regulation must be 30 days after the date 
of publication of the adopted regulation in the Federal 
Register.  Until the statutory 30 days have passed, the 
regulation is not lawfully effective.  Thus, prior to January 
12, 1998, the revised regulations at issue here were not 
lawfully effective.  See DeSousa v. Gober, 10 Vet. App. 461 
(1998); McCay v. Brown, 9 Vet.App. 183, 187 (1996).  

When the Secretary adopted the revised rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of January 12, 1998.  Because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that the Secretary intended to apply those 
regulations only as of the effective date.  Id.  

Although the evidence dated prior to January 12, 1998 showed 
definite enlargement of the heart, it did not show sustained 
diastolic hypertension of 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Codes 7101, effective prior to January 12, 1998.  
In addition, it did not show that diastolic pressure was 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7101, effective prior to January 
12, 1998.  

During the VA compensation examination for hypertension on 
August 24, 1998, blood pressure was 142/90 in the sitting 
position, 136/96 in the standing position and 145/96 in the 
supine position.  Even taking into account the examiner's 
diagnosis that the veteran was exercising unsatisfactory 
hypertensive control, he still did not have sustained 
diastolic hypertension of 100 or more.  The medical evidence 
also did not show that diastolic pressure was predominantly 
110 or more with definite symptoms.  

Although this evidence may have demonstrated that he met the 
requirements for a 30 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7007, effective January 12, 1998, his claim 
was not received within one year from such date.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See 
Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992).  

When considering the appropriate effective date for an 
increased rating, VA must consider the evidence of disability 
during the period one year prior to the application.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  These medical findings 
pre-date the one-year period prior to the application.  

In this case, the RO still awarded the veteran an effective 
date earlier than he was entitled to under the applicable 
regulations.  Consequently, the Board concludes that the 
criteria for an effective date prior to August 24, 1998 for 
the award of a 30 percent disability rating for hypertensive 
heart disease, previously rated as essential hypertension, 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).   


Increased Rating

The veteran seeks a disability rating in excess of 30 percent 
for hypertensive heart disease.  He testified that he must 
take medication regularly in order to control his blood 
pressure.  Transcript, p. 4 (Oct. 2001); Transcript, p. 4 
(April 2003).  He testified that his symptoms consist of 
lightheadedness but this is relieved by his medication.  
Transcript, pp. 3, 5 (April 2003).  

The veteran is currently receiving a 30 percent disability 
rating for his hypertensive heart disease.  This rating is 
based on a finding that his disability results in a workload 
of greater than 5 METs but not greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  

In order to warrant a 60 percent rating the evidence must 
show or more nearly approximate more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007.  

In order to warrant a higher rating for hypertension the 
evidence must show or more nearly approximate diastolic 
pressure of predominantly 120 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  



The Board notes that the veteran is competent to testify as 
to the symptoms he experiences such as dyspnea, fatigue, 
angina, dizziness, or syncope.  However, he is not competent 
to diagnose other disabling manifestations of his service-
connected disability such as whether he has had an episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs, 
or; whether there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, or; whether his 
diastolic pressure of predominantly 120 or more.  The 
determinative issues pertaining to the latter criteria are 
medical in nature and require competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

A preponderance of the competent medical evidence in this 
case shows that he does not meet the requirements for an 
increased rating under Diagnostic Code 7101.  

The probative evidence in this case consists of the medical 
findings reported during the VA compensation examinations and 
during VA outpatient.  During the August 1998 VA compensation 
examination diastolic blood pressure was 90 in the sitting 
position, 96 in the standing position and 96 in the supine 
position.  

The VA outpatient treatment records dating back to 1998 
indicate various diastolic blood pressure readings and none 
of these blood pressure readings is 120 or more.  In 
September 1998 diastolic blood pressure was 90.  In March 
1999 diastolic blood pressure was 76.  In August 1999 
diastolic blood pressure was 104.  In January 2000 diastolic 
blood pressure was 104.  During the April 2000 VA 
compensation examination diastolic blood pressure was 115, 
115 and 100.  Later in April 2000 diastolic blood pressure 
was 88.  In July 2000 diastolic blood pressure was 104.  In 
August 2000 diastolic blood pressure was 86.  In September 
2000 diastolic blood pressure was 84.  In January 2001 
diastolic blood pressure was 87.  

The Board also notes that several of these examiners have 
commented that the elevated blood pressure readings are due 
to medication noncompliance.  Specifically, during a primary 
care visit in January 2000, when the blood pressure reading 
was 188/104, the examiner spent a considerable amount of time 
trying to explain to the veteran the importance of 
maintaining his blood pressure in a good controlled range and 
to comply with the administration of his antihypertensive 
medicine.  The examiner also noted, however; that the veteran 
did not appear to be disabled from a hypertension standpoint.

At another primary care visit on April 27, 2000, the examiner 
reported that the veteran's diastolic blood pressure reading 
was 88.  More importantly, the examiner noted, "he took his 
medications this time."  The treating VA physician also noted 
this during outpatient examination in September 2000 and 
January 2001 when diastolic blood pressure was 84 and 87, 
respectively.  

During the VA compensation examination in July 2002, 
diastolic blood pressure was 95 in the lying position and 100 
in the standing position.  Finally, during admission for a 
tonsillectomy in August 2002, diastolic blood pressure was 
81.  

The above evidence establishes that the veteran's diastolic 
blood pressure is not predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

A preponderance of the competent medical evidence in this 
case shows that he does not meet the requirements for an 
increased rating under Diagnostic Code 7007.  

Again, the probative evidence in this case consists of the 
medical findings reported during the VA compensation 
examinations and during VA outpatient.  This evidence 
establishes that his hypertensive heart disease does not 
result in or more nearly approximate more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

The medical evidence does not show that the veteran's 
hypertensive heart disease has resulted in acute congestive 
heart failure.  A chest x-ray performed during the April 2000 
VA examination revealed a top normal cardiothoracic ratio 
with a prominent left ventricle.  It specifically showed that 
there was no congestive heart failure.  The May 2000 ECHO 
showed left ventricular hypertrophy but without any 
significant valvular disease.  Thallium stress testing 
performed at that time revealed the heart was normal in size.  
In fact, during follow-up cardiology examination in August 
2000 the same VA physician reported that the chest x-ray 
revealed no evidence for cardiac failure at that time.  

The physician who conducted the July 2002 VA examination also 
noted that the ECHO done in 2000 showed a fairly good 
functioning left ventricle.  The physician also noted that 
the ECG performed in 2000 showed no significant abnormality 
except for the tendency for increase in voltage and it was 
considered to be within normal limits.  Finally, the 
physician stated that his current ECG was only slightly 
changed from the one performed in 2000.  These medical 
findings demonstrate that the veteran's hypertensive heart 
disease has not resulted in acute congestive heart failure.  

The evidence of record establishes that the veteran's 
disability does result in some dizziness, fatigue and 
dyspnea, but the medical findings show that these symptoms do 
not result from a workload of greater than 3 METs but not 
greater than 5 METs.  The physician who performed the VA 
compensation examination in July 2002 reviewed the evidence 
in the claims folder, including all the prior diagnostic 
studies, in conjunction with the examination.  This physician 
specifically concluded that the ECG performed in 2000 and the 
ECG performed at the time of the examination was consistent 
with left ventricular hypertrophy and an activity level of 5-
7 METs.  This medical opinion is the most probative evidence 
of record regarding this issue and it establishes that the 
veteran's hypertensive heart disease does not result in a 
workload of greater than 3 METs but not greater than 5 METs, 
which is required for a higher rating.  

The evidence of record establishes that the veteran's 
disability includes some left ventricular dysfunction, but it 
shows that this does not result in an ejection fraction of 30 
to 50 percent.  

The July 1997 chest x-ray examination revealed prominence of 
the left ventricle.  The examiner who performed the August 
1998 VA examination noted that the July 1997 chest x-ray 
examination showed that the left ventricle appeared 
preponderant.  The ECGs performed in July 1997 and during 
that examination were abnormal and they revealed that there 
were voltage criteria for left ventricular hypertrophy.  In 
fact, the diagnosis was mild cardiomegaly with prominence of 
the left ventricle and left ventricular preponderance on ECG.  

Despite these abnormal findings the medical evidence 
demonstrates that this does not result in an ejection 
fraction of 30 to 50 percent.  An ECG performed during the 
April 2000 VA compensation examination was normal.  The 
recommended follow-up diagnostic studies included an ECHO and 
Thallium stress testing.  

A May 2000 ECHO showed a left ventricular ejection fraction 
of 65percent with left ventricular hypertrophy, but without 
any significant valvular disease.  Thallium stress testing 
revealed the heart was normal in size.  There was a fixed 
inferior wall defect that mostly and completely disappeared 
with attenuation correction and was most likely normal.  The 
wall motion was normal and the estimated ejection fraction 
was 63 percent.  The August 2000 ECG was normal with no 
significant change from the April 2000 ECG.  It also shows 
that the ejection fraction was 60 percent at that time.  

The physician who performed the July 2002 VA examination 
reviewed all the prior diagnostic studies.  This physician 
noted that the ECHO done in 2000 showed an ejection fraction 
of 65 percent at that time with fairly good functioning left 
ventricle.  This physician also noted that the ECG performed 
in 2000 showed no significant abnormality except for the 
tendency for increase in voltage and it was considered to be 
within normal limits.  




The physician opined that the diagnostic studies performed in 
2000 showed normal left ventricular systolic function with 
normal ejection fraction and the only abnormality was an 
increase in cholesterol and triglycerides.  

Finally, an ECG performed during the examination showed that 
the ejection fraction was 54 percent.  

The above medical findings establish that, although the 
service-connected disability may include some left 
ventricular dysfunction, this does not result in an ejection 
fraction of 30 to 50 percent.  

The Board finds that the veteran's hypertensive heart disease 
is currently manifested by no more than a workload of greater 
than 5 METs but not greater than 7 METs that results in 
dyspnea and fatigue, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  

The Board concludes that the evidence is not evenly balanced 
in this case and criteria for a disability rating in excess 
of 30 percent for hypertensive heart disease, previously 
rated as essential hypertension, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7007, 7101 (2002).  


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet.App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulation.



In Bagwell v. Brown, 9 Vet.App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant the veteran increased compensation benefits on 
this basis.

The CAVC has futher held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where the circumstances 
are presented which the VA Under Secretary for Benefits or 
the Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that hypertensive heart disease has not required 
frequent inpatient care, nor has it been shown to markedly 
interfere with employment.

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his 
hypertensive heart disease.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.
 

ORDER

Entitlement to an effective date, prior to August 24, 1998, 
for assignment of a 30 percent rating for hypertensive heart 
disease, is denied.  

Entitlement to a rating in excess of 30 percent for 
hypertensive heart disease, is denied.



			
        HOLLY E. MOEHLMANN                            STEPHEN 
L. WILKINS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



